Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Objections
Claim 3 is objected to because of the following informalities: there needs to be a space between the step of calculating....  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: close the space after the temporary score is....  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “step of classifying”, “step of calculating”, and “step of extracting” in claim 2, 3 and 5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 (and similarly recited claims 18-20) recite “the step of calculating, according to the classification score, a cascade score of the image in a corresponding level of the cascade classifier, comparing the cascade score in the corresponding level with a cascade threshold of the corresponding level”. The phrase “corresponding level” is unclear because the claim does not recited any correspondence of the level with other levels of the cascade classifier. 
Claims 1 and 14 (and similarly recited claims 18-20) recite “the step of calculating, according to the classification score, a cascade score of the image…” The previous step of the method, the claim defines a"classification score" calculated "at each level (...) of the classifier cascade". This implies that more than one ’’classification score" is defined. The recitation of  "calculating, on the basis of the classification score, a cascade score" is unclear because if is not clear which "classification score" is used to calculate the "cascade score".
Likewise, claims 2-13 and 15-20 are also rejected under 35 U.S.C. 112(b) because they are dependents of claims 1 and 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapid Object Detection using a Boosted Cascade of Simple Features to Viola et al., hereinafter, “Viola”.
Claim 1. (Original) An object detection method, comprising steps of: extracting features of an image; Viola Figure 1: Example rectangle features shown relative to the enclosing detection window

Viola [2. Features] teaches the simple features used are reminiscent of Haar basis functions which have been used by Papageorgiou et al. [9]. More specifically, we use three kinds of features. The value of a two-rectangle feature is the difference between the sum of the pixels within two rectangular regions. The regions have the same size and shape and are horizontally or vertically adjacent (see Figure 1).

classifying the image by each level of classifiers of a cascade classifier according to the features of the image, Viola [Figures 1, 4 and 5]

Viola [4. The Attentional Cascade]

and calculating a classification score of the image in each level of the classifiers of the cascade classifier according to a classification result; and Viola [Figures 1, 4 and 5]

Viola [The Attentional Cascade] teaches the overall form of the detection process is that of a degenerate decision tree, what we call a “cascade” (see Figure 5). A positive result from the first classifier triggers the evaluation of a second classifier which has also been adjusted to achieve very high detection rates. A positive result from the second classifier triggers a third classifier, and so on. A negative outcome at any point leads to the immediate rejection of the sub-window. Stages in the cascade are constructed by training classifiers using AdaBoost and then adjusting the threshold to minimize false negatives. Note that the default AdaBoost threshold is designed to yield a low error rate on the training data. In general a lower threshold yields higher detection rates and higher false positive rates. For example an excellent first stage classifier can be constructed from a two-feature strong classifier by reducing the threshold to minimize false negatives. Measured against a validation training set, the threshold can be adjusted to detect 100% of the faces with a false positive rate of 40%. See Figure 4 for a description of the two features used in this classifier. Computation of the two feature classifier amounts to about 60 microprocessor instructions. It seems hard to imagine that any simpler filter could achieve higher rejection rates. By comparison, scanning a simple image template, or a single layer perceptron, would require at least 20 times as many operations per sub-window.

Viola Figure 5: Schematic depiction of a detection cascade. A series of classifiers are applied to every sub-window. The initial classifier eliminates a large number of negative examples with very little processing. Subsequent layers eliminate additional negatives but require additional computation. After several stages of processing the number of sub-windows have been reduced radically. Further processing can take any form such as additional stages of the cascade (as in our detection system) or an alternative detection system.

calculating, according to the classification score, a cascade score of the image in a corresponding level of the cascade classifier, comparing the cascade score in the corresponding level with a cascade threshold of the corresponding level, Viola [Experiments on a Real-World Test Set] teaches to create the ROC curve the threshold of the final layer classifier is adjusted from -∞ to + ∞. Adjusting the threshold to +cm will yield a detection rate of 0.0 and a false positive rate of 0.0. Adjusting the threshold to -∞, however, increases both the detection rate and false positive rate, but only to a certain point. Neither rate can be higher than the rate of the detection cascade minus the final layer. In effect, a threshold of -∞ is equivalent to removing that layer. Further increasing the detection and false positive rates requires decreasing the threshold of the next classifier in the cascade. Thus, in order to construct a complete ROC curve, classifier layers are removed. We use the number of false positives as opposed to the rate of false positives for the x-axis of the ROC curve to facilitate comparison with other systems. To compute the false positive rate, simply divide by the total number of sub-windows scanned. In our experiments, the number of sub-windows scanned is 75,081,800.

Viola [The Attentional Cascade] teaches the overall form of the detection process is that of a degenerate decision tree, what we call a “cascade” (see Figure 5). A positive result from the first classifier triggers the evaluation of a second classifier which has also been adjusted to achieve very high detection rates. A positive result from the second classifier triggers a third classifier, and so on. A negative outcome at any point leads to the immediate rejection of the sub-window. Stages in the cascade are constructed by training classifiers using AdaBoost and then adjusting the threshold to minimize false negatives. Note that the default AdaBoost threshold is designed to yield a low error rate on the training data. In general a lower threshold yields higher detection rates and higher false positive rates.

Figure 5: Schematic depiction of a detection cascade. A series of classifiers are applied to every sub-window. The initial classifier eliminates a large number of negative examples with very little processing. Subsequent layers eliminate additional negatives but require additional computation. After several stages of processing the number of sub-windows have been reduced radically. Further processing can take any form such as additional stages of the cascade (as in our detection system) or an alternative detection system.

and judging the presence of an object in the image according to a comparison result. Viola [Experiments on a Real-World Test Set] teaches Figure 8 shows the output of our face detector on some test images from the MIT+CMU test set.

Claim 2. (Original) Viola further teaches wherein the step of classifying the image by each level of classifiers of a cascade classifier, comprises: classifying the image by each level of classifiers of a cascade classifier in a random forest method. Viola [The Attentional Cascade] teaches the overall form of the detection process is that of a degenerate decision tree, what we call a “cascade” (see Figure 5). A positive result from the first classifier triggers the evaluation of a second classifier which has also been adjusted to achieve very high detection rates. A positive result from the second classifier triggers a third classifier, and so on. A negative outcome at any point leads to the immediate rejection of the sub-window. Stages in the cascade are constructed by training classifiers using AdaBoost and then adjusting the threshold to minimize false negatives. Note that the default AdaBoost threshold is designed to yield a low error rate on the training data. In general a lower threshold yields higher detection rates and higher false positive rates. Stages in the cascade are constructed by training classifiers using AdaBoost and then adjusting the threshold to minimize false negatives. Note that the default AdaBoost threshold is designed to yield a low error rate on the training data. In general a lower threshold yields higher detection rates and higher false positive rates. For example an excellent first stage classifier can be constructed from a two-feature strong classifier by reducing the threshold to minimize false negatives. Measured against a validation training set, the threshold can be adjusted to detect 100% of the faces with a false positive rate of 40%. See Figure 4 for a description of the two features used in this classifier. Computation of the two feature classifier amounts to about 60 microprocessor instructions. It seems hard to imagine that any simpler filter could achieve higher rejection rates. By comparison, scanning a simple image template, or a single layer perceptron, would require at least 20 times as many operations per sub-window. The structure of the cascade reflects the fact that within any single image an overwhelming majority of subwindows are negative. As such, the cascade attempts to reject as many negatives as possible at the earliest stage possible. While a positive instance will trigger the evaluation of every classifier in the cascade, this is an exceedingly rare event.

Viola Figure 5: Schematic depiction of a detection cascade. A series of classifiers are applied to every sub-window. The initial classifier eliminates a large number of negative examples with very little processing. Subsequent layers eliminate additional negatives but require additional computation. After several stages of processing the number of sub-windows have been reduced radically. Further processing can take any form such as additional stages of the cascade (as in our detection system) or an alternative detection system.

Viola [Table 1]

Claim 3. (Original) Viola further teaches wherein the step of classifying the image by each level of classifiers of a cascade classifier according to the features of the image and calculating a classification score of the image in each
level of the classifiers of the cascade classifier according to a classification result, comprises: in the classifier, selecting through a branch node a pair of features of the image, comparing a difference between feature values of the pair of features with a selected node threshold, assigning the image into a lower-level node of the branch node, until the image is assigned into a leaf node of the classifier, and using a node score of the leaf node as the classification score of the image in the classifier; and
the step of calculating, according to the classification score, a cascade score of the image in a corresponding level of the cascade classifier, comparing the cascade score in the corresponding level with a cascade threshold of the corresponding level, and judging the presence of an object in the image according to a comparison result, comprises: comparing the cascade score of the image in each level of the cascade classifier with a corresponding cascade threshold, and in the condition where all of the cascade scores are greater than or equal to the corresponding cascade threshold, determining that there is an object in the image Viola [The Attentional Cascade] teaches the overall form of the detection process is that of a degenerate decision tree, what we call a “cascade” (see Figure 5). A positive result from the first classifier triggers the evaluation of a second classifier which has also been adjusted to achieve very high detection rates. A positive result from the second classifier triggers a third classifier, and so on. A negative outcome at any point leads to the immediate rejection of the sub-window. Stages in the cascade are constructed by training classifiers using AdaBoost and then adjusting the threshold to minimize false negatives. Note that the default AdaBoost threshold is designed to yield a low error rate on the training data. In general a lower threshold yields higher detection rates and higher false positive rates. Stages in the cascade are constructed by training classifiers using AdaBoost and then adjusting the threshold to minimize false negatives. Note that the default AdaBoost threshold is designed to yield a low error rate on the training data. In general a lower threshold yields higher detection rates and higher false positive rates. For example an excellent first stage classifier can be constructed from a two-feature strong classifier by reducing the threshold to minimize false negatives. Measured against a validation training set, the threshold can be adjusted to detect 100% of the faces with a false positive rate of 40%. See Figure 4 for a description of the two features used in this classifier. Computation of the two feature classifier amounts to about 60 microprocessor instructions. It seems hard to imagine that any simpler filter could achieve higher rejection rates. By comparison, scanning a simple image template, or a single layer perceptron, would require at least 20 times as many operations per sub-window. The structure of the cascade reflects the fact that within any single image an overwhelming majority of subwindows are negative. As such, the cascade attempts to reject as many negatives as possible at the earliest stage possible. While a positive instance will trigger the evaluation of every classifier in the cascade, this is an exceedingly rare event.

Viola Figure 5: Schematic depiction of a detection cascade. A series of classifiers are applied to every sub-window. The initial classifier eliminates a large number of negative examples with very little processing. Subsequent layers eliminate additional negatives but require additional computation. After several stages of processing the number of sub-windows have been reduced radically. Further processing can take any form such as additional stages of the cascade (as in our detection system) or an alternative detection system.

Viola [Table 1]

Claim 4. (Original) Viola further teaches wherein in the condition where the difference between the feature values is greater than or equal to the selected node threshold, the image is assigned into a lower-level right node of the branch node; and in the condition where the difference between the feature values is lower than the selected node threshold, the image is assigned into a lower-level left node of the branch node. Viola [The Attentional Cascade] teaches the overall form of the detection process is that of a degenerate decision tree, what we call a “cascade” (see Figure 5). A positive result from the first classifier triggers the evaluation of a second classifier which has also been adjusted to achieve very high detection rates. A positive result from the second classifier triggers a third classifier, and so on. A negative outcome at any point leads to the immediate rejection of the sub-window. Stages in the cascade are constructed by training classifiers using AdaBoost and then adjusting the threshold to minimize false negatives. Note that the default AdaBoost threshold is designed to yield a low error rate on the training data. In general a lower threshold yields higher detection rates and higher false positive rates.

Viola Figure 5: Schematic depiction of a detection cascade. A series of classifiers are applied to every sub-window. The initial classifier eliminates a large number of negative examples with very little processing. Subsequent layers eliminate additional negatives but require additional computation. After several stages of processing the number of sub-windows have been reduced radically. Further processing can take any form such as additional stages of the cascade (as in our detection system) or an alternative detection system.

Claim 7. (Original) Viola further teaches wherein, before extracting the features of the image, the method further comprises: sequentially training each of a plurality of classifiers by using sample images, wherein the sample images include a plurality of positive sample images having the object and a plurality of negative sample images having no object; forming the plurality of classifiers into the cascade classifier according to an order of training; and training the cascade classifier according to a verified sample image having the object. Viola [Table 1]

Claim 13. (Original) Viola further teaches wherein the step of training the cascade classifier according to a verified sample image having the object comprises: obtaining the cascade threshold in each level of the cascade classifier according to the verified sample image having the object, and further comprises:
 calculating a cascade score of each of verified sample images in each level of the cascade classifier; and obtaining the cascade threshold in each level of the cascade classifier, wherein the cascade threshold is a maximum value in the cascade thresholds allowing a miss detection rate of verified sample image at the corresponding level of the cascade classifier to be lower than a set value, and wherein the miss detection rate is a probability of judging there is no object in the verified sample image. Viola [The Attentional Cascade] teaches the overall form of the detection process is that of a degenerate decision tree, what we call a “cascade” (see Figure 5). A positive result from the first classifier triggers the evaluation of a second classifier which has also been adjusted to achieve very high detection rates. A positive result from the second classifier triggers a third classifier, and so on. A negative outcome at any point leads to the immediate rejection of the sub-window. Stages in the cascade are constructed by training classifiers using AdaBoost and then adjusting the threshold to minimize false negatives. Note that the default AdaBoost threshold is designed to yield a low error rate on the training data. In general a lower threshold yields higher detection rates and higher false positive rates. Stages in the cascade are constructed by training classifiers using AdaBoost and then adjusting the threshold to minimize false negatives. Note that the default AdaBoost threshold is designed to yield a low error rate on the training data. In general a lower threshold yields higher detection rates and higher false positive rates. For example an excellent first stage classifier can be constructed from a two-feature strong classifier by reducing the threshold to minimize false negatives. Measured against a validation training set, the threshold can be adjusted to detect 100% of the faces with a false positive rate of 40%. See Figure 4 for a description of the two features used in this classifier. Computation of the two feature classifier amounts to about 60 microprocessor instructions. It seems hard to imagine that any simpler filter could achieve higher rejection rates. By comparison, scanning a simple image template, or a single layer perceptron, would require at least 20 times as many operations per sub-window. The structure of the cascade reflects the fact that within any single image an overwhelming majority of subwindows are negative. As such, the cascade attempts to reject as many negatives as possible at the earliest stage possible. While a positive instance will trigger the evaluation of every classifier in the cascade, this is an exceedingly rare event.

Viola Figure 5: Schematic depiction of a detection cascade. A series of classifiers are applied to every sub-window. The initial classifier eliminates a large number of negative examples with very little processing. Subsequent layers eliminate additional negatives but require additional computation. After several stages of processing the number of sub-windows have been reduced radically. Further processing can take any form such as additional stages of the cascade (as in our detection system) or an alternative detection system.

Claim 14. (Original) It differs from claim 1 in that it is an object detection device performing the method of claim 1. Therefore claim 14 has been analyzed and reviewed in the same way as claim 1. See the above analysis.

Claim 15. (Original) Viola further teaches wherein the classifier includes a plurality of branch nodes and a plurality of leaf nodes; the branch node is configured to select a pair of features of the image, compare a
difference between feature values of the pair of features with a set node threshold, and assign the image into a lower-level node of the branch node according to a comparison result; and the leaf node is configured to calculate a node score at the leaf node of the image which is assigned into the leaf node as a classification score of the image in the classifier. Viola [Figures 1, 3 and 5]

Viola [4. The Attentional Cascade]

Viola [Experiments on a Real-World Test Set]

Claim 16. (Original) Viola further teaches wherein a lower-level node corresponding to the branch node includes a lower-level right node and a lower-level left node; and the branch node is configured to, in the condition where the difference between the feature values is greater than or equal to the set node threshold, assign the image into the lower-level right node of the branch node; and in the condition where the difference between the feature values is lower than the selected node threshold, the image is assigned into the lower-level left node of the branch node. 
Viola [Figures 1, 3 and 5]

Viola [4. The Attentional Cascade]

Viola [Experiments on a Real-World Test Set]

Claim 17. (Original) Viola further teaches wherein the cascade classifier is formed by cascading a plurality of classifiers in a predetermined order, and is configured such that a cascade score of the image in each level of the cascade classifier is equal to a sum of the classification scores of the image in a current level and previous levels. Viola [4. The Attentional Cascade] and Figure 5

Claim 18. (Currently Amended) It differs from claim 14 in that it is a driving assistance device, comprising the object detection device performing the method of claim 14. Therefore claim 18 has been analyzed and reviewed in the same way as claim 14. See the above analysis.

Claim 19. (Original) It differs from claim 19 in that it is an object detection device performing the method of claim 19. Therefore claim 14 has been analyzed and reviewed in the same way as claim 19. See the above analysis.

Claim 20. (Original) It differs from claim 1 in that it is a computer readable storage device, configured to store computer instructions operable by a processor, the computer instruction being executed by the processor to perform at least one step in the method according to claim 1. Therefore claim 20 has been analyzed and reviewed in the same way as claim 1. See the above analysis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapid Object Detection using a Boosted Cascade of Simple Features to Viola et al., hereinafter, “Viola” in view of Boosting-Based Face Detection and Adaptation to Zhang et al., hereinafter, “Zhang”.
Claim 5. (Original) While Viola fails to explicitly teach the limitations of claim 5, Zhang, in the field of object detection and classification, teaches wherein the step of extracting the features of the image comprise: converting the image into a standard image having a selected resolution and a color channel; and extracting the features from the standard image using a feature extraction algorithm. Zhang [pages 32-34], Figure 1.10

Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify classifying the image by each level of classifiers of a cascade classifier according to the features of the image by Viola with Zhang’s teaching of converting the image into a standard image having a selected resolution and a color channel. One would have been motivated to perform this combination due to the fact that it allows one to accurately identify objects and people in a scenery. In combination, Viola is not altered in that Viola continues to extract features and classify images according to the features. Zhang’s teachings perform the same as they do separately of converting the image into a standard image having a selected resolution and a color channel.

Therefore one of ordinary skill in the art, such as an individual working in the field of object detection and classification in image data could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 5.

Claim 6. (Original) The combination of Viola and Zhang further teaches wherein the feature extraction algorithm comprises an HOG algorithm, an LUV color and an LBP algorithm. Viola [1. Introduction] teaches our system achieves high frame rates working only with the information present in a single grey scale image.

Viola [2.2. Feature Discussion] teaches texture analysis. 

Zhang [pages 32-34], Figure 1.10

Claim 8. (Original) The combination of Viola and Zhang further teaches wherein the training process for each classifier comprises: calculating a weight value of each of the sample images in the classifier; placing the sample image to a root node of the classifier, wherein a depth of the root node is 1;
selecting an unprocessed node for processing the sample image, wherein a node score of the node and a weight value ratio of the positive sample image are calculated according to the positive sample image and the weight value of positive sample image the and the negative sample image and the weight value of negative sample image;
in the condition where a depth of the node does not reach a predetermined value and the weight value ratio of the positive sample does not reach a preset condition, randomly extracting a plurality of pairs of features for each of the sample images in the node by using the same feature extraction method;
selecting a pair from the plurality of pairs of features as a temporary feature pair to set a temporary threshold; in the condition where a difference between the feature values of the temporary feature pairs of the sample image in the node is greater than or equal to the temporary threshold, assigning the sample image into a right set; and in the condition where a difference between the feature values of the temporary feature pairs of the sample image in the node is less than the temporary threshold, assigning the sample image into a left set; calculating a temporary score of the image in the node according to the positive sample image and the weight value of positive sample image and the negative sample image and the weight value of the negative sample image in the left and right sets; dividing a left node and a right node in a lower level of the node, a depth of the lower level of the node being the depth of the node with 1 added; and using the selection method of the temporary feature pair corresponding to the maximum value of the temporary score as a selection method of a feature pair of the current node, and using the temporary threshold corresponding to the maximum value of the temporary score as a node threshold of the current node, to assign the sample image of the left set having the maximum value of the temporary score into a lower-level left node of the node, and to assign the sample image of the right set into a lower-level right node of the node; and repeating the above steps until the sample image is processed in all nodes. 
Viola [Figures 1, 3 and 5]

Viola [4. The Attentional Cascade]

Viola [Experiments on a Real-World Test Set]

Zhang [pages 32-34], Figure 1.10

Claim 9. (Original) The combination of Viola and Zhang further teaches wherein the weight value ratio of positive sample image is and the node score is , wherein a is a coefficient more than 0, WPS is a sum of the weight values of the positive sample images in the node, and WNS is a sum of the weight values of the negative sample images in the node; the predetermined condition of the weight ratio of positive sample image is or , wherein TH1 is the predetermined threshold; and the temporary score is , wherein WLP is the sum of the weight values of the positive sample images in the left set, WLN is the sum of the weight values of the negative sample images in the left set, WRP is the sum of the weight values of the positive sample images in the right set, and WRN is the sum of the weight values of the negative sample images in the right set. Viola [The Attentional Cascade] teaches the overall form of the detection process is that of a degenerate decision tree, what we call a “cascade” (see Figure 5). A positive result from the first classifier triggers the evaluation of a second classifier which has also been adjusted to achieve very high detection rates. A positive result from the second classifier triggers a third classifier, and so on. A negative outcome at any point leads to the immediate rejection of the sub-window. Stages in the cascade are constructed by training classifiers using AdaBoost and then adjusting the threshold to minimize false negatives. Note that the default AdaBoost threshold is designed to yield a low error rate on the training data. In general a lower threshold yields higher detection rates and higher false positive rates.

Viola [Table 1]

Viola [Figure 3]

Zhang [pages 32-34], Figure 1.10

Claim 10.    (Original) The object detection method according to claim 9, wherein in the training of the first classifier, an initial weight value of any positive sample images is set to be , and an initial weight value of any negative sample images is set to be , wherein NP is a total number of the positive sample images, and NN is a total number of the negative sample images; and in the training of the k-th classifier, the weight value of the sample image is calculated by a Boost algorithm, wherein k is greater than or equal to 2. Viola [Figures 1, 3 and 5]

Viola [4. The Attentional Cascade]

Viola [Experiments on a Real-World Test Set]

Zhang [pages 32-34], Figure 1.10

Claim 11. (Original) The object detection method according to claim 10, wherein in the training of the k-th classifier, the calculation of the weight value of the sample image by the Boost algorithm comprises calculating the weight value of the sample image by a SoftBoost algorithm, and further comprises: calculating a speech right of the k-lth trained classifier, , wherein is a sum of weighting errors of all the leaf nodes of the trained k-lth classifier, , ; calculating a detection score of the sample image in the training of the k-th classifier, , wherein is the classification score of the sample image in the k-lth trained classifier, is the detection score of the sample image in the k-lth trained classifier, and is 0; for the positive sample image, setting the initial weight to be in the training of the k-th classifier; for the negative sample image, setting the initial weight to be in the training of the k-th classifier; calculating a sum of the initial weights of all sample images in the training of the k-th classifier; and dividing the initial weight of each of sample images in the k-th classifier by the sum of the initial weights to obtain a weight value of each of sample images in the classifier. Viola [The Attentional Cascade] teaches the overall form of the detection process is that of a degenerate decision tree, what we call a “cascade” (see Figure 5). A positive result from the first classifier triggers the evaluation of a second classifier which has also been adjusted to achieve very high detection rates. A positive result from the second classifier triggers a third classifier, and so on. A negative outcome at any point leads to the immediate rejection of the sub-window. Stages in the cascade are constructed by training classifiers using AdaBoost and then adjusting the threshold to minimize false negatives. Note that the default AdaBoost threshold is designed to yield a low error rate on the training data. In general a lower threshold yields higher detection rates and higher false positive rates. Stages in the cascade are constructed by training classifiers using AdaBoost and then adjusting the threshold to minimize false negatives. Note that the default AdaBoost threshold is designed to yield a low error rate on the training data. In general a lower threshold yields higher detection rates and higher false positive rates. For example an excellent first stage classifier can be constructed from a two-feature strong classifier by reducing the threshold to minimize false negatives. Measured against a validation training set, the threshold can be adjusted to detect 100% of the faces with a false positive rate of 40%. See Figure 4 for a description of the two features used in this classifier. Computation of the two feature classifier amounts to about 60 microprocessor instructions. It seems hard to imagine that any simpler filter could achieve higher rejection rates. By comparison, scanning a simple image template, or a single layer perceptron, would require at least 20 times as many operations per sub-window. The structure of the cascade reflects the fact that within any single image an overwhelming majority of subwindows are negative. As such, the cascade attempts to reject as many negatives as possible at the earliest stage possible. While a positive instance will trigger the evaluation of every classifier in the cascade, this is an exceedingly rare event.

Viola [Figure 3]

Viola [Table 1]

Zhang [pages 32-34], Figure 1.10

Claim 12.  (Currently Amended) Viola further teaches wherein a=5. Viola [The Attentional Cascade] teaches the overall form of the detection process is that of a degenerate decision tree, what we call a “cascade” (see Figure 5). A positive result from the first classifier triggers the evaluation of a second classifier which has also been adjusted to achieve very high detection rates. A positive result from the second classifier triggers a third classifier, and so on. A negative outcome at any point leads to the immediate rejection of the sub-window. Stages in the cascade are constructed by training classifiers using AdaBoost and then adjusting the threshold to minimize false negatives. Note that the default AdaBoost threshold is designed to yield a low error rate on the training data. In general a lower threshold yields higher detection rates and higher false positive rates. Stages in the cascade are constructed by training classifiers using AdaBoost and then adjusting the threshold to minimize false negatives. Note that the default AdaBoost threshold is designed to yield a low error rate on the training data. In general a lower threshold yields higher detection rates and higher false positive rates. For example an excellent first stage classifier can be constructed from a two-feature strong classifier by reducing the threshold to minimize false negatives. Measured against a validation training set, the threshold can be adjusted to detect 100% of the faces with a false positive rate of 40%. See Figure 4 for a description of the two features used in this classifier. Computation of the two feature classifier amounts to about 60 microprocessor instructions. It seems hard to imagine that any simpler filter could achieve higher rejection rates. By comparison, scanning a simple image template, or a single layer perceptron, would require at least 20 times as many operations per sub-window. The structure of the cascade reflects the fact that within any single image an overwhelming majority of subwindows are negative. As such, the cascade attempts to reject as many negatives as possible at the earliest stage possible. While a positive instance will trigger the evaluation of every classifier in the cascade, this is an exceedingly rare event.

Viola [Table 1]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661